OPINION
DOUGLAS, Judge.
This is an appeal by sureties from a judgment forfeiting an appearance bond. Rule 414 of the Texas Rules of Civil Procedure require that an appellant’s brief be filed with the appellate court within thirty days after filing of the transcript. This procedure is applicable in the appeal of bond forfeiture cases in the Court of Criminal Appeals. Article 44.44, Vernon’s Ann. C.C.P.
No brief was filed in this case within the time required. No good cause is shown for such failure. See Young v. State, Tex.Cr.App., 408 S.W.2d 928, and Bryant v. State, Tex.Cr.App., 403 S.W.2d 141.
For the reasons stated, the appeal is dismissed.